UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1894



LAVERNE SWEENEY,

                                              Plaintiff - Appellant,

          versus


RECREATIONAL   INDUSTRIES,    INCORPORATED,   a
Maryland Corporation,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-02-158-WMN)


Submitted:   November 30, 2004         Decided:     December 22, 2004


Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


LaVerne Sweeney, Appellant Pro Se. Barrett W. Freedlander, SAUL
EWING, LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           LaVerne   Sweeney    appeals     the    district    court’s   order

granting summary judgment to defendant.              We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the   reasons   stated   by   the   district      court.      See   Sweeney   v.

Recreational Indus., Inc., No. CA-02-158-WMN (D. Md. June 15,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                    - 2 -